DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
2.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to
www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

4.	Claim 41-57 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 and 22 of U.S. Patent No. 11,197,032. Although the claims at issue are not identical, they are not patentably distinct from each other because ‘032 claims are more narrow and therefore anticipates the instant claims.

5.	Claims 41-57 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 and 10-13 of copending Application No. 17/532,321 (reference application). Although the claims at issue are not identical, they ‘321 claims are more narrow and therefore anticipates the instant claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Objections
6.	Claims 46-47 and 52-53 objected to because of the following informalities:  The refMiddle formulas have 2 opened parentheses and 3 closed parentheses.  The amount of opened and closed parentheses should be the same.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


8.	Claims 46-47 and 52-53 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 46-47 and 52-53 recites refP, refQ, refMiddle, p0, p1, p2, p3, p4, p5, q0, q1, q2, q3, q4, and q5.  There is insufficient antecedent basis for these terms in the claim.


Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

11.	Claim 41-45, 48-51 and 54-57 are rejected under 35 U.S.C. 103 as being unpatentable over Lainema et al. (US 2011/0170609) cited in IDS, hereinafter “Lainema” in view of Kwon et al. (US 2005/0243911) hereinafter “Kwon”.
As per claim 41, Lainema discloses a method of decoding an encoded video sequence including a plurality of images, with each image of the plurality of images including a plurality of blocks (fig. 6, decoder), the method comprising: 
providing first and second blocks of an image of the encoded video sequence, wherein the first and second blocks are adjacent blocks of the image (paragraph 0167, current and previously reconstructed neighboring block); 

calculating a first reference value based on a first pixel from the first plurality of pixels that is most distant from the boundary (fig. 9b, reference pixel 907; paragraph 0147, left most value inside filtering window as first reference value 907); 
calculating a second reference value based on a second pixel from the second plurality of pixels that is most distant from the boundary (fig. 9b, reference pixel 908; paragraph 0147, right most value inside filtering window as first reference value 908); 
calculating filtered pixel values for each pixel of the line of pixels between the first pixel and the second pixel using interpolation based on at least one of the first reference value and the second reference value (figs. 9b, 9d, 9e; paragraph0147, in some example embodiments, the other pixel values are determined by interpolating from the first reference value to the second reference value), 
generating first and second filtered blocks corresponding to the first and second blocks using the filtered pixel values (paragraph 0167, If both the neighbouring block and the current block has a flat nature, the deblocking processor 393 may select the second filter 395 to perform similar filtering operations to the block boundary than the second filter 392 of the encoder has performed and which was discussed above (blocks 704, 705 and 706). Otherwise, the deblocking processor 393 may select the first filter 396 of the decoder or another filter to perform the deblocking filtering (block 703)); and 

However, Lainema does not explicitly disclose calculating a third reference value based on a third pixel and a fourth pixel from the line of pixels, wherein the third pixel is in the line between the first pixel and the fourth pixel, and wherein the fourth pixel is in the line between the third pixel and the second pixel, wherein the third pixel and the fourth pixel are closest to the boundary and wherein the third reference value is on the boundary; 
 wherein calculating the filtered pixel values comprises calculating filtered pixel values using interpolation based on the first reference value and the third reference value for pixels in the line between the first pixel and the fourth pixel, and calculating filtered pixel values using interpolation based on the second reference value and the third reference value for pixels in the line between the second pixel and the third pixel; 
In the same field of endeavor, Kwon discloses calculating a third reference value based on a third pixel and a fourth pixel from the line of pixels (fig. 29, b= (V7+V8)/2), wherein the third pixel is in the line between the first pixel and the fourth pixel, and wherein the fourth pixel is in the line between the third pixel and the second pixel, wherein the third pixel and the fourth pixel are closest to the boundary and wherein the third reference value is on the boundary (as shown in fig. 29); 
 wherein calculating the filtered pixel values comprises calculating filtered pixel values using interpolation based on the first reference value and the third reference value for pixels in the line between the first pixel and the fourth pixel, and calculating filtered 
Therefore, it would have been obvious for one having skill in the art before the effective filing date of the invention to modify the teaching of Lainema in view of Kwon, by using interpolation process between two sample values that are closest to the boundary, so that a good threshold selection, which uses linear functions of several parameters including interpolation values, to determine the proper threshold values that control filtering strength and make filtering decisions (Kwon; paragraph 0126). 
As per claim 42, Kwon discloses wherein calculating the third reference value comprises calculating the third reference value as an average based on a value of the third pixel and a value of the fourth pixel (fig. 29, b= (V7+V8)/2).
As per claim 43, Kwon discloses calculating the first reference value as an average based on a value of the first pixel and a value of a pixel of the line adjacent the first pixel (fig. 29, a= (V6+V7)/2), and calculating the second reference value as an average based on a value of the second pixel and a value of a pixel of the line adjacent the second pixel (fig. 29, c= (V8+V9)/2).  The same motivation of claim 41 is applied to claim 43.
As per claim 44, Lainema discloses wherein the first and second pluralities of pixels include an equal number of pixels (paragraph 0146, The number of pixels affected in the blocks may be the same, or more pixels from the neighbouring block than the 
As per claim 45, Lainema discloses wherein the first and second pluralities of pixels include different numbers of pixels (paragraph 0146, The number of pixels affected in the blocks may be the same, or more pixels from the neighbouring block than the current block may be affected, or more pixels from the current block than the neighbouring block may be affected).
As per claim 48, the claim teaches an encoding method that is opposite to the decoding method of claim 41.  Lainema discloses that the encoding method is opposite to the decoding method (paragraph 0139); therefore, arguments analogous to those applied for claim 41 are applicable for claim 48.  In addition, Lainema teaches receiving the video sequence including the plurality of images (see figs. 4a-4b).
As per claims 49-51, arguments analogous to those applied for claims 42 and 44-45 are applicable for claims 49-51. 
As per claims 54-55, arguments analogous to those applied for claims 41-42 are applicable for claims 54-55. In addition, Lainema teaches an electronic device adapted to decode an encoded video sequence (decoder of fig. 6) comprising a processor and memory coupled with the processor, wherein the memory includes instructions so that the instructions are executed by the processor for implementing the claimed decoding method (paragraph 0033 and 0058).
claims 56-57, the claims teach an encoding device using the encoding method of claims 48-49, which is opposite to the decoding method of claims 41-42.  Lainema discloses that the encoding method is opposite to the decoding method (paragraph 0139); therefore, arguments analogous to those applied for claims 41-42 are applicable for claims 48-49. In addition, Lainema teaches an electronic device adapted to encode a video sequence (encoder of figs. 4a-4b) comprising a processor and memory coupled with the processor, wherein the memory includes instructions so that the instructions are executed by the processor for implementing the claimed decoding method (paragraph 0033 and 0058).

12.	Claims 46-47 and 52-53 are rejected under 35 U.S.C. 103 as being unpatentable over Lainema et al. (US 2011/0170609) in view of Kwon et al. (US 2005/0243911) in further view of YE et al. (CA 2719540) hereinafter “YE”.
As per claim 46, arguments analogous to those applied for claims 41 and 43 are applicable for claim 46.
However, Lainema or Kwon do not explicitly disclose refP=(p5+p4+1)>>1, refQ=(q5+q4+1)>>1 and refMiddle=(p4+p3+2*(p2+p1+p0+q0+q1+q2)+q3+q4)+8)>>4 and wherein the filtered values are calculated as:
p(x)=(fInt(x)*refMiddle+(64−fInt(x))*refP+32)>>6
q(x)=(fInt(x)*refMiddle+(64−fInt(x))*refQ+32)>>6 wherein fInt(0) is equal to 58, fInt(1) is equal to 45, fInt(2) is equal to 32, fInt(3) is equal to 19 and fInt(4) is equal to 6, p(x) is a filtered version of px and q(x) is a filtered version of qx, where x ranges from 0 to 4.
In the same field of endeavor, YE discloses an interpolation filter using fixed-point implementation by multiplying the filter coefficients with a normalization factor and rounding the result to have integer filter coefficients for generating filtered pixel values, such as p(x) and q(x) (see paragraphs 0083, 0086, 0093-0096).  
Although the exact formulas are not explicitly taught by YE; however, it would have been obvious for one having skill in the art before the effective filing date of the invention to generate the formulas above when applying fixed-point process of YE by the interpolation filter of Lainema and Kwon.  The use of fixed-point precision in the filter coefficient ensures that implementations across different platforms will not have drifts (YE; paragraph 0086). 
As per claims 47 and 52-53, arguments analogous to those applied for claim 46 are applicable for claims 47 and 52-53.

13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. (US 2003/0053708; US 2016/0286240; US 2015/0146795; US 2018/0077414; US 20180103274; US 2019/0200016; US 2019/0313094; US 2020/0014921; US 6496605; US 2005/0201633; US 2005/0243912; US 2006/0078055; US 2007/0223835; US 2010/0061649; US 2011/0110603; US 2011/0200103; US 2012/0177301; EP 1039760; EP 1657934; EP 1848219).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED JEBARI whose telephone number is (571)270-7945.  The examiner can normally be reached on Mon-Fri: 09:00am-06:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on 571-272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED JEBARI/
Primary Examiner, Art Unit 2482